In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00282-CR


                                 EX PARTE JERMAIN GAITHER


   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS


                                       November 30, 2021
                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Appearing pro se, Jermain Gaither, filed a “Motion to Reformation of the

Judgment,” wherein he requests this Court “delete the affirmative deadly weapon finding”

in his judgment of conviction.1 We have construed the document as an application for

writ of habeas corpus in a criminal case challenging his final felony conviction.

       As an intermediate appellate court, this Court has no original habeas corpus

jurisdiction in criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (limiting

original habeas jurisdiction of intermediate appellate courts to civil matters); Ex parte


       1 We previously affirmed Gaither’s conviction for aggravated robbery in Gaither v. State, No. 07-
15-00204-CR, 2015 Tex. App. LEXIS 12402 (Tex. App.—Amarillo Dec. 7, 2015, pet. ref’d) (mem. op., not
designated for publication).
Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding) (per curiam).

That jurisdiction instead rests with the Court of Criminal Appeals, the district courts, and

the county courts. TEX. CODE CRIM. PROC. ANN. art. 11.05; Ex parte Hawkins, 885 S.W.2d

at 588. Only the Court of Criminal Appeals has authority to grant post-conviction habeas

relief in final felony cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07; Ex parte

Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985). For these reasons, we dismiss

Gaither’s application for writ of habeas corpus for want of jurisdiction.



                                                                Per Curiam

Do not publish.




                                             2